DAVIDSON, Judge.
The indictment charged the felony offense of driving an automobile while intoxicated. The punishment was assessed at one year in the penitentiary.
The agreed statement of facts before us fails to show that the state made proof of the fact that appellant had been on a *122prior date convicted of the offense of driving an automobile while intoxicated, as alleged in the indictment. In the absence of such proof, the conviction cannot stand.
The judgment is reversed and the cause remanded.
Opinion approved by the court.